Citation Nr: 0931340	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-03 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for diabetic peripheral 
neuropathy of the bilateral upper and lower extremities, 
claimed as due to diabetes mellitus.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus. 

8.  Entitlement to service connection for a right shoulder 
disorder.

9.  Entitlement to service connection for a left shoulder 
disorder.

10.  Entitlement to service connection for a bilateral kidney 
disorder.

11.  Entitlement to service connection for hearing loss, left 
ear.

12.  Entitlement to a compensable rating for hearing loss, 
right ear.

13.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, August 2003, October 2003, 
and May 2004 rating actions of the Department of Veterans 
Affairs Regional Office (RO) in Houston, Texas.

This appeal was previously before the Board in October 2008, 
when it was remanded for additional development. 

The Board notes that Texas Veterans Commission previously 
represented the Veteran in this appeal.  The Veteran, 
however, executed a VA Form 21-22 appointing National 
Association of County Veterans Service Officers, Inc. on 
February 2, 2009.  Accordingly, the Board recognizes the 
change in representation.  See 38 C.F.R. § 20.605 (2008).  
See also 73 Fed. Reg. 29,852-29,880 (May 22, 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this case was last before the Board, it was remanded to 
afford the Veteran a hearing.  In accordance with the remand, 
a hearing was scheduled for February 2009.  However, that 
hearing was rescheduled for May 2009 due to a change in the 
Veteran's representation.  In a May 2009 motion, the 
Veteran's representative requested that the hearing again be 
rescheduled, as the Veteran was under a doctor's care and 
unable to appear.  This motion was granted by the undersigned 
in August 2009.  As such, this case must be remanded to 
afford the Veteran and his representative the opportunity to 
appear at a hearing before the Board following all 
appropriate procedures.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge.  The 
Veteran and his representative should be 
notified in writing of the date, time, 
and location of the hearing.  Such notice 
should be associated with the claims 
file. 

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


